DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 14 June 2022 have been fully considered but they are not persuasive.
The Applicant claims on page 8 of the Remarks that Hambrock does not disclose that the proximity sensor (518) determines a first angle of the container when fluid begins to flow OR a second angle of the container when the fluid stops flowing through the outlet OR that the sensor collected angle data; however, the Applicant concedes on page 8 that Hambrock does disclose an “accelerometer 130 [angle sensor]” in addition to a “proximity sensor 150”.
The Applicant also argues on page 9 that the accelerometer is only determining if the container is upright so that a liquid level can be measured and that if the container is not upright then a liquid level measurement is not taken.
The Applicant finally asserts on page 10 of the Remarks that Hambrock does not disclose a proximity sensor that activates an angle sensor to determine first and second angle in order to calculate a volume of fluid as recited in claim 1.
The Applicant’s arguments are not persuasive.
Hambrock discloses in paragraph [00109] that the proximity sensor generates a signal in response to fluid leaving the container.  Hambrock further discloses that a microcontroller performs the correlation of number of rotations of the sensor with the flow rate, which is expressed in milliliters or fluid ounces over time.
Hambrock discloses in paragraph [0066] that the accelerometer 130 is used to determine the angle and orientation of the container.  Hambrock also discloses in the paragraph that the accelerometer is used to determine if the container is upright and if it is upright, a measurement is taken by the liquid level sensor.  (Multiple angles of the container’s orientation are measured to determine if the container is upright or not or in a “specified range”.)
Hambrock explains in paragraph [0071] that, in operation:
the processor receives and processes information from the liquid level sensor 110;
the processor collects liquid flow data from:
the liquid level sensor 110,
orientation data from the accelerometer 130,
status of the cap (e.g., attached or separated) from the proximity sensor 150.

Hambrock also discloses in paragraph [0075] that the processor may poll the liquid level sensor immediately after the proximity sensor 150 indicates that the cap’s coupling status relative to the container base.
Claim Interpretation
The term “proximity sensor” in claim 1 and others is interpreted per page 2, lines 11-13 of the specification as meaning “any type of sensor or switch that is used to detect the presence of fluid, such as water, at a specific location within a container.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 6-15 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hambrock, et al. (“Hambrock”) (WO 2016/145027).
	Regarding claim 1, Hambrock discloses an apparatus for measuring fluid usage from a container, including
 a proximity sensor or sensors positioned in or adjacent an outlet of said container and configured to monitor the presence or absence of said fluid within or adjacent said outlet (¶¶ [0106-0109]: “sensor assembly”, “the flow rate of a fluid leaving the container” through the outlet 504, seen in Fig. 5A);
an angle sensor for determining a first angle of said container when said fluid begins to flow through the outlet, and for determining a second angle of said container when said fluid stops flowing through said outlet, said angle sensor being activated by said proximity sensor or sensors to collect angle data (¶¶ [0025, 0072]) relating to the first and second angle; and
a transmitter for sending said angle data from the angle sensor or processed data therefrom, to a computing device and/or a display unit; wherein the angle data or processed data is used by the computing device and/or a display unit to calculate or indicate a volume of the fluid having passed through the outlet.  (¶¶ [0071, 0072, 0108])
	Regarding claim 2, Hambrock discloses a controller for receiving proximity data from the proximity sensor or sensors and said angle data from the angle sensor, wherein the data or processed data is transferred to the transmitter for transmission thereof.  (¶ [0017])
	Regarding claim 3, Hambrock discloses that the outlet comprises a spout by which a user is able drink or otherwise access the fluid from within the container, the spout beinq fixedly attached to said container or is movable relative to a body of the container.  (104, 504)
Regarding claim 4, Hambrock does not disclose that the proximity sensor or sensors comprise at least two fluid contact pins, such that when two or more pins are submerged in a fluid, a weak electrical current is caused to flow there between, to indicate a presence of the fluid adjacent to the at least pins.  However, Hambrock does disclose the use of two electrode capacitive sensor exposed to the liquid (items 310a and 310b) to determine the liquid level. 
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to substitute the at least two fluid contact pins with Hambrock’s liquid presence sensor, since doing so would be a mere substitution of one known liquid presence sensor for another known liquid presence sensor with the expected results that the substituted liquid presence sensor would sense the level of the liquid. (see MPEP 2143 I B). 
	Regarding claim 6, Hambrock discloses that wherein said volume of the fluid having passed through the outlet or spout is used to calculate fluid consumption by a user, and to thereby determine an approximate hydration of said user.  (¶¶ [0025, 0071, 0072])
Regarding claim 7, Hambrock discloses that wherein said volume of the fluid having passed through the outlet or spout is during a single drinking or pouring event.  (¶ [0107]: “determining rate of flow out of the container”)
Regarding claim 8, Hambrock discloses that the container is a bottle including a base and upwardly extending circumferential wall delineating a chamber or reservoir for holding the 3fluid, a reversibly attachable lid assembly is connected to a top edge of the wall for sealing the chamber or reservoir and the spout being movable along a generally vertical axis and being attached to an upper part of the lid assembly and being closable to seal said chamber, the circumferential wall being generally cylindrical and vertically elongate, and wherein a generally disc-shaped lid assembly is attached over an open upper end of the bottle.  (seen in Figs. 1A, 1B, 1C, 5A)
Regarding claim 9, Hambrock discloses that a rotation sensor for determining the location of the proximity sensor or sensors relative to a longitudinal axis of the container when tilted.  (¶ [0016])
Regarding claim 10, Hambrock discloses that a power source and a processor for processing the data from the proximity sensor or sensors before the processed data is sent to the computing device and/or the display unit by way of the transmitter.  (¶ [0017])
Regarding claim 11, Hambrock discloses that the processor or a controller or a wirelessly linked computing device is in communication with the display unit and is in the form of one or more of coded red, orange, and green LED lights attached to said container, which LED lights indicate if the required amount of fluid has been consumed by the user.  (¶¶ [0018, 0070]: “multiple colors”)
Regarding claim 12, Hambrock discloses an accelerometer for measuring the acceleration of the container in order to estimate or calculate a rate of slop if the container is tilted rapidly. (¶¶ [0025, 0072, 0073]: processor may use acceleration data to adjust, compensate or calibrate)
Regarding claim 13, Hambrock discloses movement of the container is measured along 4three axes in order to calculate an orientation and tilt of the container.  (¶¶ [0016, 0025, 0072, 0073])
Regarding claim 14, Hambrock discloses a lid assembly (seen in Figs. 1A, 1B, 1C, 5A) for attachment to a container for measuring fluid usage therefrom, said lid assembly including:
a proximity sensor or sensors positioned in or adjacent an outlet of said lid assembly and configured to monitor the presence or absence of said fluid within or adjacent said outlet (¶¶ [0106-0109]: “sensor assembly”, “the flow rate of a fluid leaving the container” through the outlet 504, seen in Fig. 5A);
an angle sensor for determining a first angle of said lid assembly when said fluid begins to flow through the outlet and for determining a second angle of said container when said fluid stops flowing through said outlet, said angle sensor being activated by said proximity sensor or sensors to collect angle data relating to the first angle and the second angle (¶¶ [0025, 0072]) ([0066]: Multiple angles of the container’s orientation are measured to determine if the container is upright or not or in a “specified range”); and
a transmitter for sending said angle data from the angle sensor or processed data therefrom, to a computing device and/or a display unit;
calculating or indicating, the computing device and/or the display unit, a volume of the fluid having passed through the outlet from the angle data or processed data; and
calculating with the computing device and/or display unit, a fluid consumption by a user, from the fluid passing through the outlet. (¶¶ [0071, 0072, 0108]).
Regarding claim 15, Hambrock discloses an apparatus capable of performing the steps of:
locating a proximity sensor or sensors within or adjacent an outlet of said container, wherein the proximity sensor or sensors are configured to monitor the presence or absence of said fluid within or adjacent said outlet (¶¶ [0106-0109]: “sensor assembly”, “the flow rate of a fluid leaving the container” through the outlet 504, seen in Fig. 5A);
attaching an angle sensor to said container, wherein the angle sensor is configured to measure a first angle of said container when said fluid begins to flow through the outlet, and is configured to measure a second angle of said container when said fluid stops flowing through said outlet (¶¶ [0025, 0072]);
attaching a transmitter to said container, wherein the transmitter is configured to send angle data collected by the angle sensor or processed data 5therefrom to a computing device and/or a display unit (¶¶ [0071, 0072, 0078, 0108]);
inclining the container in a first direction such that the fluid is caused to contact said proximity sensor or sensors and flow out through said outlet (¶ [0072]);
activating the angle sensor to measure said first angle (¶ [0072]);
moving the container in a second direction such that the fluid disengages from said proximity sensor or sensors and stops flowing out through said activating the angle sensor is thereby activate to measure said second angle demarcating an event as a time between when the fluid is caused to flow out through said outlet and when the fluid stops flowing out through said outlet demarcating an event (¶ [0073]);
calculating a volume of the fluid having passed through the outlet (¶ [0078]: “user’s liquid consumption level”) during said event; and
displaying an indicia to a user (¶ [0078]) indicating said volume of the fluid having passed through the outlet during said event or information relating thereto.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 requires that the container is generally elongate and wherein the proximity sensor or sensors comprises a first contact pin located on one side of the spout and three spaced apart secondary contact pins located on an opposite side of the spout, such that when the generally elongate container is positioned along a generally horizontal plane, the three secondary contact pins are spaced apart along a generally vertical axis, whereby as a longitudinal axis of the container approaches said generally horizontal plane, the secondary contact pins are progressively covered, whereby a weak electrical current is sequentially caused to flow between the first contact pin and each of the secondary contact pins as they are progressively covered.
Although prior art Hambrock discloses that the container is elongate an a proximity sensor, Hambrock does not disclose that the proximity sensor comprises contact pins in the specific layout required by the claim and it would not have been obvious to modify the prior art without improper hindsight analysis.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MJM/Examiner, Art Unit 3754                                                                                                                                                                                                        
/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        9/30/2022